Case: 16-12872       Date Filed: 08/22/2017   Page: 1 of 6


                                                               [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 16-12872
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 2:15-cv-00106-LGW-RSB

TERRY N. TAYLOR,

                                                   Plaintiff - Appellant,

versus

MELISA COMBS FORSYTH,
Prison Psychologist, Jesup FCI,
P. G. RIENHARD,
Judge,
RICHARD A. POSNER,
Judge,
FRANK H. EASTERBROOK,
Judge,
ROSEMARY COLLINS,
Judge, et al.,

                                                   Defendants - Appellees.

                          ________________________

                  Appeals from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                  (August 22, 2017)
               Case: 16-12872     Date Filed: 08/22/2017   Page: 2 of 6


Before HULL, WILSON, and JORDAN, Circuit Judges.

PER CURIAM:

      Terry Taylor, proceeding pro se, appeals the sua sponte dismissal of his

complaint. For the reasons stated below, we affirm.

      Mr. Taylor, a then-federal prisoner, filed a complaint in the Southern District

of Georgia against several federal and state judges in Illinois, the Clerk of the

Court for the Seventh Circuit, Gino J. Agnello, and two psychologists, Melisa

Forsyth and Terrance Lichtenward, claiming that they violated his constitutional

rights and certain federal statutes. Although difficult to decipher, it appears that

Mr. Taylor alleges that Ms. Forsyth, who was a psychologist at the Federal

Correctional Institution in Jesup, Georgia, committed “identity theft” and “fraud”

by assuming someone else’s identity and convincing him to marry her in Illinois.

D.E. 1 at 5. He alleges that certain of the defendants conspired to put him in an

Illinois mental institution as retaliation for attempting to bring Ms. Forsyth’s

actions to light. He also claims that his constitutional rights were violated through

actions related to his court proceedings in Illinois state court, the Northern District

of Illinois, and the Seventh Circuit.

      Upon conducting a frivolity review, a magistrate judge recommended that

the complaint be dismissed as to all of the defendants because the Southern District

of Georgia was not the proper venue for Mr. Taylor’s lawsuit, among other


                                          2
               Case: 16-12872      Date Filed: 08/22/2017    Page: 3 of 6


rationales.   After reviewing Mr. Taylor’s objections to the magistrate judge’s

report and recommendation, the district court agreed with the magistrate judge in

part and concluded that venue was improper as to all of the defendants except

Ms. Forsyth because it assumed as true Mr. Taylor’s assertion that Ms. Forsyth

lived in the Southern District of Georgia. Notwithstanding this assumption, the

district court dismissed Mr. Taylor’s claims against Ms. Forsyth because he failed

to state a claim against her. The district court also denied Mr. Taylor in forma

pauperis status on appeal.

      Mr. Taylor then filed several motions for reconsideration related to the

district court’s dismissal of his complaint, denial of in forma pauperis status, and

prior ruling on his request for the appointment of counsel. The district court

denied Mr. Taylor’s motions.1

                                            I

      We review the district court’s dismissal of a lawsuit for improper venue for

an abuse of discretion, see Algodonera De La Cabezas, S.A. v. Am. Suisse Capital,

Inc., 432 F.3d 1343, 1345 (11th Cir. 2005), and a district court’s sua sponte

dismissal of a prisoner’s lawsuit for failure to state a claim de novo. See Boxer X v.

Harris, 437 F.3d 1107, 1110 (11th Cir. 2006). We construe Mr. Taylor’s filings


1
  Mr. Taylor argues on appeal that he should have counsel appointed on his behalf. We have
already reviewed and denied his motion for appointment of counsel and corresponding motion
for reconsideration. See App. D.E. 11, 14. We deny his current request as well.
                                            3
              Case: 16-12872      Date Filed: 08/22/2017   Page: 4 of 6


liberally because he is proceeding pro se, but keep in mind that we cannot act as de

facto counsel for Mr. Taylor either. See Campbell v. Air Jamaica, Ltd., 760 F.3d
1165, 1168–69 (11th Cir. 2014).

                                          II

      On appeal, Mr. Taylor argues that the district court improperly dismissed his

complaint. Although he reiterates certain of his allegations against some

defendants, he fails to address the district court’s bases for dismissing his

complaint and explain why the district court erred.

      As to Ms. Forsyth, Mr. Taylor reiterates that she resides in the Southern

District of Georgia and argues that a Georgia state court would not be the

appropriate venue to bring his claims against her. Although unclear, it appears that

Mr. Taylor argues that Ms. Forsyth’s actions violated his Eighth Amendment right

to be free from cruel and unusual punishment and that he has a claim under the

“Mental Cruelty Act.” He also asserts that her actions caused him to lose his First

Amendment right to seek redress from the courts.

      We, however, agree with the district court that Mr. Taylor has failed to state

a claim against Ms. Forsyth. See Fed. R. Civ. P. 8(a)(2). Mr. Taylor’s complaint

is devoid of any allegation connecting Ms. Forsyth’s alleged acts and a

corresponding constitutional violation, notwithstanding Mr. Taylor’s efforts to

explain his claims now.


                                          4
                Case: 16-12872        Date Filed: 08/22/2017      Page: 5 of 6


       Even if Mr. Taylor had properly alleged the claims against Ms. Forsyth and

they were viable under the law, Ms. Forsyth’s alleged wrongs purportedly took

place in 1994—years after the expiration of the two-year statute of limitations to

bring a Bivens v. Six Unknown Named Agents of the Fed’l Bureau of Narcotics,

402 U.S. 399 (1971) action. See Crowe v. Donald, 528 F.3d 1290, 1292 (11th Cir.

2008) (explaining that the statute of limitations for § 1983 claim in Georgia is two

years); Kelly v. Serna, 87 F.3d 1235, 1238 (11th Cir. 1996) (stating that the same

statute of limitations period governing § 1983 actions apply to Bivens actions and

that courts “generally apply § 1983 law to Bivens cases”). See also Chappell v.

Rich, 340 F.3d 1279, 1283 (11th Cir. 2003) (explaining that the statute of

limitations for § 1983 action accrues when the plaintiff knew or should have

known that they suffered the injury and who inflicted the injury). So, in any event,

Mr. Taylor’s claims against Ms. Forsyth are time-barred. 2



2
  Mr. Taylor suggested in his objections to the magistrate’s report and recommendation that his
claims against Ms. Forsyth could not be time-barred because he did not know of her identity
until 2014. This is contradicted by the statement in his complaint that he brought a claim
alleging fraud against her in 1996. Even using a date in 1996 as the time of accrual, Mr. Taylor’s
claim is time-barred.

Mr. Taylor also claimed in his objections to the magistrate’s report and recommendation that he
filed a complaint against Ms. Forsyth in the Northern District of Oklahoma and it was the
dismissal of that case that prompted him to file suit in the Southern District of Georgia. The
Tenth Circuit affirmed the district court’s dismissal on improper venue grounds but also
suggested that Mr. Taylor’s claims were time-barred. See Taylor v. Tulsa Welding School, 604
F. App’x 673, 677 & n.8 (10th Cir. 2015). So, even if we ignore Mr. Taylor’s own statements in
his complaint, we know that he knew about Ms. Forsyth’s identity in June of 2014 and therefore,
his filing in July of 2016 still falls outside the two-year statute of limitations period.
                                                5
                 Case: 16-12872        Date Filed: 08/22/2017        Page: 6 of 6


       As to the other defendants, Mr. Taylor does not address why his claims

against them should be adjudicated in the Southern District of Georgia. He merely

reiterates his allegations against some of the defendants and presents broad

statements about venue being proper. Mr. Taylor does not attempt to explain how

any of the bases for proper venue apply, and with the limited information at our

disposal, we cannot determine how any basis applies either.

       Therefore, we similarly affirm the district court’s dismissal of the claims

against the other defendants. See Singh v. U.S. Att’y Gen., 561 F.3d 1275, 1278

(11th Cir. 2009) (“[A]n appellant’s simply stating that an issue exists, without

further argument or discussion, constitutes abandonment of that issue and

precludes our considering the issue on appeal.”). 3

                                                III

       The district court properly dismissed Mr. Taylor’s claims and Mr. Taylor has

failed to provide a basis for us to conclude otherwise. As a result, we affirm.

       AFFIRMED.




3
  A district court may dismiss a suit sua sponte for lack of venue if it gave the parties an
opportunity to present their views on the issue. See Algodonera De Las Cabezas, S.A., 432 F.3d
at 1345. Mr. Taylor had the opportunity to object to the magistrate’s report and recommendation
before the district court entered its final order and the district court reviewed the report de novo,
so there is no due process concern here. See Vanderberg v. Donaldson, 259 F.3d 1321, 1324
(11th Cir. 2001).
                                                 6